Citation Nr: 0428171	
Decision Date: 10/13/04    Archive Date: 10/19/04

DOCKET NO.  03-03 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for gouty arthritis as 
being secondary to medication taken for service-connected 
hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from October 1986 to 
October 1990.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Salt Lake 
City, Utah, Department of Veterans Affairs (VA) Regional 
Office (RO).  The RO denied service connection for gouty 
arthritis as being secondary to medication taken for service-
connected hypertension.

In June 2004, the veteran submitted additional evidence to 
the Board with a waiver of initial consideration by the RO.  
Thus, the Board may consider the additional evidence without 
remanding the claim to the RO.


FINDING OF FACT

There is a lack of competent evidence of a definitive 
diagnosis of active gouty arthritis and a lack of competent 
evidence of a nexus between possible gouty arthritis and 
medication taken for a service-connected disability.


CONCLUSION OF LAW

Gouty arthritis is not proximately due to or the result of 
medication taken for the service-connected hypertension.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310(a) (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In a 
November 2001 letter, the RO informed the veteran that in 
order to establish a claim for secondary service connection, 
the evidence would need to show medical evidence of a claimed 
disability and medical evidence that the condition was the 
direct result of his service-connected disability.  In the 
January 2003 statement of the case, the Decision Review 
Officer informed the veteran that the medical evidence did 
not establish a confirmed diagnosis of gouty arthritis as 
being secondary to medication taken for service-connected 
hypertension.  The veteran subsequently expressed confusion 
as to the basis for the denial of his claim, and the Decision 
Review Officer issued a supplemental statement of the case in 
February 2003 with detailed reasons as to why the veteran's 
claim had been denied.  He laid out all the medical evidence 
in the claims file and then the findings made by the VA 
physician in a January 2003 examination report and explained 
that the medical evidence was insufficient to confirm a 
diagnosis of gouty arthritis.  Therefore, the veteran was 
informed that the evidence necessary to substantiate his 
claim would be evidence of a confirmed diagnosis of gouty 
arthritis and a nexus between the diagnosis of gouty 
arthritis and the medication the veteran was taking for the 
service-connected hypertension.

Second, in the same notice as informing the veteran of the 
evidence necessary to substantiate the claim, VA must also 
inform the veteran of which information and evidence he was 
to provide to VA and which information and evidence VA would 
attempt to obtain on his behalf.  In the November 2001 
letter, the RO stated that it would make reasonable efforts 
to assist the veteran in getting the evidence relevant to his 
claim and to notify him when VA was unsuccessful in obtaining 
these records.  It noted that while the veteran was 
ultimately responsible for giving VA the information or 
evidence to support his claim, VA would do its best to help 
him obtain evidence.  It stated that it would get evidence 
kept by VA and any other federal government agency.  It also 
stated that it would request private medical records if the 
veteran provided a release form.  

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  Here, the RO had already obtained the veteran's 
service medical records when he filed his original claim back 
in 1990.  In connection with the current appeal, the RO 
obtained VA treatment records from the medical center in Salt 
Lake City.  The veteran submitted 2004 VA treatment records.  
He has not indicated the existence of any additional records 
that would aid in substantiating the claim.  Finally, the RO 
had the veteran undergo a VA examination in connection with 
his claim.

The Board notes that the United States Court of Appeals for 
Veteran Claims (Court) decision in Pelegrini v. Principi, 18 
Vet. App. 112 (2004) held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  This 
has happened in this case, as the VCAA letter was issued in 
November 2001, and the rating decision on appeal was issued 
in July 2002.  

Additionally, in the Pelegrini decision, the Court also held, 
in part, that a VCAA notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

In this case, although the November 2001 letter did not 
contain the exact wording of the "fourth element," the 
Board finds that the veteran was otherwise fully notified of 
the need to give to VA any evidence pertaining to his claim.  
Specifically, in the letter, the RO stated that the veteran 
could help with his claim by sending evidence of treatment 
for gout and by sending a medical statement showing a causal 
relationship between the medication and gout.  It stated that 
the information asked for in the letter was needed to 
determine entitlement to benefits.  The Board finds that this 
informed the veteran that if there was any evidence 
pertaining to his claim that he should either submit it or 
tell VA about it so that VA could get that evidence.  
Regardless, in an Office of General Counsel opinion, the 
General Counsel determined that the Court's holding that the 
statute and the regulation which required VA to include the 
fourth element was obiter dictum and was not binding on VA.  
VA OGC Prec. Op. No. 1-2004 (Feb. 24, 2004).  The General 
Counsel noted that section 5103(a) does not require VA to 
seek evidence from a claimant other than that identified by 
VA as necessary to substantiate the claim.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

II.  Decision

The veteran asserts that he has developed gouty arthritis as 
a result of medication he was taking for the service-
connected hypertension.

VA treatment records show that the veteran complained of a 
swollen right knee in September 2001.  He stated that the 
swelling had resolved the following day and he had developed 
severe pain in the right foot.  X-rays of the knee were 
"OK" and range of motion of the knee was normal.  The 
examiner stated that the etiology of the pain was unclear and 
then stated, "? Gout."  He noted that he would check the 
veteran's uric acid level since there was no focal joint to 
tap.  Later that month, the veteran was seen for a follow-up 
with the knee pain.  The examiner stated that the veteran had 
a uric acid level of 7 but that the uric acid had been lost.  
The veteran denied any personal history of gout.  The 
examiner stated that the right knee was warm and dry without 
edema.  He diagnosed arthropathy with unclear etiology.  The 
examiner noted that the history was very similar to gouty 
arthropathy, but that the uric acid had been lost.  He noted 
that he would continue to hold off on having the veteran take 
the hypertension medication, hydrochlorothiazide (HCTZ).  

An October 2001 VA outpatient treatment report shows that the 
veteran was seen for follow-up.  The examiner stated that 
what was thought to be gout had resolved after the veteran 
discontinued taking HCTZ.  He noted that the patient had done 
well since that time and had a mildly elevated uric level of 
7.2.  The examiner entered a diagnosis of left foot pain with 
no joint swelling or pain and noted that he would be unable 
to aspirate for analysis.  He stated, "Gout vs gonococcal 
arthritis vs inflammation of the facia."

On an August 2002 VA outpatient treatment report, a hand-
written note states, "HCTZ caused gout."  

A November 2002 VA examination report shows that the examiner 
noted the purpose of the examination, which was to determine 
if the veteran had a confirmed diagnosis of gout and whether 
that was related in any way to the veteran taking HCTZ.  He 
reported the relevant medical history, to include when the 
veteran was seen in September 2001 with complaints of knee 
pain.  The examiner stated that the diagnosis of gouty 
arthritis had not been confirmed "since there has been no 
aspiration of the joint fluid" but that it could be 
presumptive.  Following examination of the veteran, he 
entered a diagnosis of "arthritis etiology uncertain with no 
history of examination of joint fluid uric acid" and that 
the findings of normal knee and bilateral foot x-ray did not 
establish a diagnosis of gouty arthritis.  He added that the 
"fundamental question" is whether the veteran's gouty 
arthritis was secondary to hydrochlorothiazide, which he 
stated could not be answered with finality since the 
diagnosis of gouty arthritis had not been established.  

June 2004 VA outpatient treatment reports show that the 
veteran was seen with complaints of severe pain in the right 
foot.  The examiner noted that the veteran wanted an 
"official" diagnosis so that he could know whether or not 
he could take a certain medication.  Past medical history 
showed "gout."  The assessment was a 37-year-old male with 
"likely gout."  The examiner stated that per a discussion 
with the "rheum fellow," and per the story of an acute 
episode of pain that was 50 percent resolved with 
indomethacin in less than 24 hours, would be a situation that 
was consistent with the presence of gout.  A needle 
aspiration was not recommended due to the location of the 
flare-up.

The veteran submitted an article from the American College of 
Foot and Ankle Surgeons about gout.

Section 3.310(a) of title 38, Code of Federal Regulations, 
which applies to secondary service connection for a 
disability and which derives from 38 U.S.C.A. § 1110, 
provides:

Disability which is proximately due to or 
the result of a service-connected disease 
or injury shall be service connected.  
When service connection is thus 
established for a secondary condition, 
the secondary condition shall be 
considered a part of the original 
condition.

38 C.F.R. § 3.310(a) (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for gouty arthritis as being 
secondary to medication taken for service-connected 
hypertension.  The Board finds that the preponderance of the 
evidence is against a finding that the veteran has gout.  
When a diagnosis of gout has been entered in this case, it 
has always been indicated to be a possibility, as opposed to 
a definitive diagnosis.  In September and October 2001, VA 
examiners were unsure whether what the veteran had was gout, 
which was demonstrated in their diagnoses of "? Gout" and 
"Gout vs gonococcal arthritis vs. inflammation of the 
facia."  When the veteran underwent a thorough examination, 
the examiner was unable to enter a definitive diagnosis of 
gout and thus was unable to state whether there was a 
relationship between gout and the veteran taking HCTZ for his 
service-connected hypertension.  

The Board is aware that the June 2004 VA outpatient treatment 
report shows that the examiner entered a diagnosis of 
"likely gout" and that the findings were "consistent with" 
a diagnosis of gout; however, the Board still finds that the 
findings made in the November 2002 examination report 
outweigh findings of "likely gout" and "consistent with 
gout."  The examiner in the November 2002 examination report 
stated that without success in obtaining uric acid from the 
veteran, a definite diagnosis could not be made.  This 
opinion is given more probative value because the examiner 
noted the past reports of possible gout and made a 
determination based upon objective evidence in the claims 
file and examination of the veteran that there was no 
definite diagnosis of gout.  While VA must resolve all 
reasonable doubt in favor of the veteran, the Board finds 
that it cannot resolve doubt when it comes to whether or not 
the veteran has "disability," particularly when no medical 
professional has stated definitively that the veteran has 
gout.  Findings of possibilities that a disease process is 
present does not suffice and the mere possibility that the 
veteran has gout does not outweigh or balance a determination 
that the veteran does not have a definitive diagnosis of 
gout.  For these reasons, the Board finds that the 
preponderance of the evidence is clearly against a finding 
that the veteran has a reasonably substantiated medical 
diagnosis of gout.

Therefore, without competent evidence of a current 
"disability" of gout, service connection cannot be granted 
for such disability.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (Court stated "Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability," 
and held "[i]n the absence of proof of a present 
disability[,] there can be no valid claim"); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).

However, assuming without deciding that the veteran has gout, 
the claim would still be denied because no medical 
professional has attributed the possible diagnosis of gout to 
the veteran's taking of HCTZ.  There is a notation written on 
a VA clinical record that HCTZ caused gout; however, the 
Board has accorded no probative value to that finding.  It is 
alleged that such was written by a physician; however, the 
physician did not sign the document, the statement itself 
does not clinically substantiate a current diagnosis of gout, 
and the Board questions the authenticity of that written 
statement.  Hence, the statement is of minimal, if any, 
probative value.  Therefore, even if the Board accepted that 
the veteran had a diagnosis of gout, there is no competent 
evidence of a nexus between the current diagnosis and 
service.

While the veteran has asserted that he has gout and that it 
is related to medication he took for his service-connected 
hypertension, he does not have the requisite knowledge of 
medical principles that would permit him to render an opinion 
regarding matters involving medical diagnoses or medical 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

Thus, without competent evidence of a current disability of 
gout, or competent evidence of a nexus between a current 
disability and medication taken for a service-connected 
disability, service connection for gouty arthritis cannot be 
granted.  For the reasons stated above, the Board finds that 
the preponderance of evidence is against the veteran's claim 
for service connection for gouty arthritis, and there is no 
doubt to be resolved.  See Gilbert, 1 Vet. App. 49.


ORDER

Service connection for gouty arthritis as being secondary to 
medication taken for service-connected hypertension is 
denied.



_________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



